Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Objections
Claim 22 is objected to because of the following informalities:  please correct the claim dependency to claim –21--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11-13, 18-19, 21-24, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2018/0324005 A1), hereinafter KIM.
Regarding claim 1, KIM discloses a method of wireless communication, comprising: 
providing, by a first wireless device (base station , resource allocation to a second wireless device (identifying a resource allocated to transmit data to a receiving end, applying a filter to the data, mapping the filtered data to one or more subcarriers, converting the mapped data into a time domain, and transmitting the data converted into the time domain, wherein the filter is determined based on the allocated resource and is shared by the transmitting end and the receiving end, see ¶ 0015); and 
signaling, by the first wireless device, peak to average power ratio (PAPR) shaping information to the second wireless device for implementing PAPR shaping with respect to a signal transmitted using the resource allocation, wherein the PAPR shaping information includes information regarding shaping the signal by the second wireless device prior to transmission in a communication link (the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061).
Regarding claim 2, KIM discloses the PAPR shaping information includes information regarding one or more PAPR shaping resources for PAPR shaping and PAPR shaping implementation information (determining a coefficient used for spectrum shaping, the coefficient satisfying a predetermined maximum number of filter taps; performing the spectrum shaping based on the coefficient to reduce a peak-to-average power ratio (PAPR) for the signal, see claim 1).
Regarding claim 3, KIM discloses wherein the PAPR shaping information includes information regarding expanded bandwidth available for shaping the signal prior to transmission in the communication link (considering that the spectrum shaping is a capability of the terminal, the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061, 0062).
Regarding claim 7, KIM discloses using radio resource control (RRC) or media access control (MAC) control element (CE) signaling to provide information regarding the expanded bandwidth, downlink control information (DCI) signaling to dynamically provide information regarding the expanded bandwidth, or a combination thereof (when a terminal includes the spectrum shaping capability, the base station may indicate whether to apply the spectrum shaping to the corresponding terminal through a downlink channel information (DCI) or radio resource control (RRC) during transmission of physical uplink shared channel (PUSCH) to the π/2-BPSK DFT-s-OFDM, see ¶ 0061).
Regarding claim 8, KIM discloses the PAPR shaping information includes information regarding pulse-shaping filtering for shaping the signal prior to transmission in the communication link (the transmitting end and the receiving end may be used as the spectrum shaping filter coefficient, a filter coefficient in a one-to-one correspondence in accordance with the DFT length may be used, or one unique filter coefficient may be used regardless of the DFT length, see ¶ 0059). 
Regarding claim 9, KIM discloses signaling the PAPR shaping information comprises: using radio resource control (RRC) or media access control (MAC) control element (CE) signaling to provide information regarding the pulse-shaping filtering, downlink control information (DCI) signaling to dynamically provide information regarding the pulse-shaping filtering, or a combination thereof (when a terminal includes the spectrum shaping capability, the base station may indicate whether to apply the spectrum shaping to the corresponding terminal through a downlink channel information (DCI) or radio resource control (RRC) during transmission of physical uplink shared channel (PUSCH) to the π/2-BPSK DFT-s-OFDM, see ¶ 0061).
Regarding claim 11, KIM discloses an apparatus configured for wireless communication (transmitting end 110, see figures 1-2), the apparatus comprising: 
at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured: 
to provide, by a first wireless device, resource allocation to a second wireless device (a resource allocated to transmit data to a receiving end, applying a filter to the data, mapping the filtered data to one or more subcarriers, converting the mapped data into a time domain, and transmitting the data converted into the time domain, wherein the filter is determined based on the allocated resource and is shared by the transmitting end and the receiving end, see ¶ 0015); and 
to signal, by the first wireless device, peak to average power ratio (PAPR) shaping information to the second wireless device for implementing PAPR shaping with respect to a signal transmitted using the resource allocation, wherein the PAPR shaping information includes information regarding shaping the signal by the second wireless device prior to transmission in a communication link (the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061).
Regarding claim 12, KIM discloses the PAPR shaping information includes information regarding one or more PAPR shaping resources for PAPR shaping and PAPR shaping implementation information (determining a coefficient used for spectrum shaping, the coefficient satisfying a predetermined maximum number of filter taps; performing the spectrum shaping based on the coefficient to reduce a peak-to-average power ratio (PAPR) for the signal, see claim 1).
Regarding claim 13, KIM discloses wherein the PAPR shaping information includes information regarding expanded bandwidth available for shaping the signal prior to transmission in the communication link (considering that the spectrum shaping is a capability of the terminal, the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061, 0062).
Regarding claim 17, KIM discloses using radio resource control (RRC) or media access control (MAC) control element (CE) signaling to provide information regarding the expanded bandwidth, downlink control information (DCI) signaling to dynamically provide information regarding the expanded bandwidth, or a combination thereof (when a terminal includes the spectrum shaping capability, the base station may indicate whether to apply the spectrum shaping to the corresponding terminal through a downlink channel information (DCI) or radio resource control (RRC) during transmission of physical uplink shared channel (PUSCH) to the π/2-BPSK DFT-s-OFDM, see ¶ 0061).
Regarding claim 18, KIM discloses the PAPR shaping information includes information regarding pulse-shaping filtering for shaping the signal prior to transmission in the communication link (the transmitting end and the receiving end may be used as the spectrum shaping filter coefficient, a filter coefficient in a one-to-one correspondence in accordance with the DFT length may be used, or one unique filter coefficient may be used regardless of the DFT length, see ¶ 0059). 
Regarding claim 19, KIM discloses signaling the PAPR shaping information comprises: using radio resource control (RRC) or media access control (MAC) control element (CE) signaling to provide information regarding the pulse-shaping filtering, downlink control information (DCI) signaling to dynamically provide information regarding the pulse-shaping filtering, or a combination thereof (when a terminal includes the spectrum shaping capability, the base station may indicate whether to apply the spectrum shaping to the corresponding terminal through a downlink channel information (DCI) or radio resource control (RRC) during transmission of physical uplink shared channel (PUSCH) to the π/2-BPSK DFT-s-OFDM, see ¶ 0061).
Regarding claim 21, KIM discloses a method of wireless communication (see figures 1-2), comprising: 
signaling, by a first wireless device to a second wireless device in communication with the first wireless device, peak to average power ratio (PAPR) shaping capability information regarding one or more PAPR shaping resources the first wireless device has a capability to implement (the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process, see ¶ 0061); and 
implementing, by the first wireless device, at least one PAPR shaping resource of the one or more PAPR shaping resources prior to transmission of a signal in a communication link to the second wireless device (the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061).
Regarding claim 22, KIM discloses wherein the one or more PAPR shaping resources the first wireless device has a capability to implement includes expanded bandwidth available for shaping the signal prior to transmission in the uplink (considering that the spectrum shaping is a capability of the terminal, the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061, 0062).
Regarding claim 23, KIM discloses the PAPR shaping information includes information regarding pulse-shaping filtering for shaping the signal prior to transmission in the communication link (the transmitting end and the receiving end may be used as the spectrum shaping filter coefficient, a filter coefficient in a one-to-one correspondence in accordance with the DFT length may be used, or one unique filter coefficient may be used regardless of the DFT length, see ¶ 0059).
Regarding claim 24, KIM discloses receiving, by the first wireless device from the second wireless device, PAPR shaping information, wherein the PAPR shaping information is responsive to the PAPR shaping capability information signaled by the first wireless device, and wherein the implementing at least one PAPR shaping resource is in accordance with the PAPR shaping information received from the second wireless device (considering that the spectrum shaping is a capability of the terminal, the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061, 0062).
Regarding claim 26, KIM discloses an apparatus configured for wireless communication (the transmitting end 110, see figures 1-2), the apparatus comprising: 
at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured: 
to signal, by a first wireless device to a second wireless device in communication with the first wireless device, peak to average power ratio (PAPR) shaping capability information regarding one or more PAPR shaping resources the first wireless device has a capability to implement (the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process, see ¶ 0061); 
to implement, by the first wireless device, at least one PAPR shaping resource of the one or more PAPR shaping resources prior to transmission of a signal in a communication link to the second wireless device (the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061).
Regarding claim 27, KIM discloses wherein the one or more PAPR shaping resources the first wireless device has a capability to implement includes expanded bandwidth available for shaping the signal prior to transmission in the uplink (considering that the spectrum shaping is a capability of the terminal, the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061, 0062).
Regarding claim 28, KIM discloses the PAPR shaping information includes information regarding pulse-shaping filtering for shaping the signal prior to transmission in the communication link (the transmitting end and the receiving end may be used as the spectrum shaping filter coefficient, a filter coefficient in a one-to-one correspondence in accordance with the DFT length may be used, or one unique filter coefficient may be used regardless of the DFT length, see ¶ 0059).
Regarding claim 29, KIM discloses receiving, by the first wireless device from the second wireless device, PAPR shaping information, wherein the PAPR shaping information is responsive to the PAPR shaping capability information signaled by the first wireless device, and wherein the implementing at least one PAPR shaping resource is in accordance with the PAPR shaping information received from the second wireless device (considering that the spectrum shaping is a capability of the terminal, the terminal notifies the base station whether the spectrum shaping is possible during a capability negotiation process in which the terminal transfers its capability to the base station during an initial access, and the base station can determine whether to apply the spectrum shaping when the base station transmits uplink data to the corresponding terminal through a combination of a specific waveform and a modulation type, see ¶ 0061, 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of TAOKA et al.  (US 2011/0207493 A1), hereinafter TAOKA.
Regarding claims 4, and 14, KIM fails to disclose information regarding a bandwidth extension table from which the expanded bandwidth is determined.
In the same field of endeavor, TAOKA discloses the transmission format determination unit 236 determines a coding rate and/or a modulation scheme included in the transmission format. A corresponding table may be prepared beforehand in which the transmission format and the estimated PAPR are associated with each other for each radio access scheme. Then, the transmission format determination unit 236 determines the transmission format such that the estimated PAPR becomes equal to or less than a predetermined value (see ¶ 0148). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TAOKA’s teaching the wireless communication method taught by KIM for determining a transmission format based on PAPR that is determined according to the radio access scheme. 

Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of KUCHI (US 2019/0052486 A1).	
Regarding claims 5-6, 15-16, KIM fails to disclose information regarding a length of cyclic affix (CA) configured for PAPR shaping added by the second wireless device when processing the signal for transmission in the communication link, wherein the length of the CA corresponds to the expanded bandwidth, wherein the information regarding the length of the CA comprises a number frequency resources of the expanded bandwidth, a size of the expanded bandwidth relative to the resource allocation, or a combination thereof.	In the same field of endeavor, KUCHI discloses a method of generating a waveform with an optimized peak to average power (PAPR) in a communication network is provided… The method comprises pulse shaping the symbol level filtered data using a pulse shaping filter to generate a pulse shaped data sequence and processing the pulse shaped data sequence to generate a waveform. The pulse shaping of the symbol level filtered data comprises transforming the symbol level filtered data into frequency domain using M-point Discrete Fourier Transform (DFT) to generate a DFT data sequence, spreading the DFT data sequence to generate spread DFT data sequence of a predefined length N, frequency domain filtering the spread DFT data sequence to generate filtered data sequence, mapping the filtered data sequence using one or more subcarriers to create a mapped data sequence and performing an inverse discrete Fourier transform (IDFT) on the mapped data sequence to generate a pulse shaped data sequence. The processing of the pulse shaped data sequence comprises performing at least one of transmit block selection, addition of cyclic prefix, addition of cyclic suffix, windowing, windowing with overlap and add operation, and frequency shifting on the pulse shape data sequence, to generate the waveform (see ¶ 0006).  KIM also disclose a signal that is generated for multiple users over distinct or distributed frequency resources is transmitted from the transmitter or same user equipment. In this case, the low PAPR properties of the signal does not hold any more but the user will be able to transmit at a higher data rate using multiple distributed time-frequency resources (see ¶ 0063). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KUCHI’s teaching the wireless communication method taught by KIM for generating a waveform with low peak to average power (PAPR) -thus the user will be able to transmit at higher data rate using multiple distributed time frequency resources.

Claim(s) 10, 20, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of LEVINBOOK et al.  (US 2020/0204421 A1), hereinafter LEVINBOOK.	
Regarding claims 10, 20, 25, 30, KIM fails to disclose that to receive, by the first wireless device from the second wireless device, demodulation reference signal (DMRS) information, wherein DMRS information is responsive to the PAPR shaping capability information signaled by the first wireless device, and wherein the DMRS information includes information regarding whether a pulse-shaping filter is to be used by the first wireless device with respect to the DMRS transmitted by the first wireless device.
In the same field of endeavor, LEVINBOOK discloses to increase the detection performance at the receiver 104, where the signal is received after passing through an unknown medium (channel), the transmitter 102 may transmit one or more DMRS, carrying predefined (known to both transmitter 102 and receiver 104) pilot symbols, in addition to the data carrying signal. The DMRS may be used for a plurality of purposes, for example, CE purposes at the receiver 104 as well as for supervisory and/or control equalization, continuity, synchronization and/or the like of the radio link and/or the signal transmission. In order to maintain the low PAPR property throughout the transmission of the output signal, the processor(s) 100 may apply the same process 200 for the DMRS bit stream as applied to the coded bit stream. Therefore, to inject the DMRS bit stream into the transmitted data stream, the processor(s) 110 may operate a multiplexer (MUX) 201 to select the input bit stream from the coded bit stream or from the DMRS bit stream (see ¶ 0103).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement LEVINBOOK’s teaching in the wireless communication method taught by KIM to increase the detection performance at the receiver 104, where the signal is received after passing through an unknown medium (channel), the transmitter 102 may transmit one or more DMRS, carrying predefined (known to both transmitter 102 and receiver 104) pilot symbols, in addition to the data carrying signal.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412